DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole Buckner on 2/10/2011.
The application has been amended as follows: 

	In claim 14 on line 7, please delete “and”
	In claim 14 on line 10, immediately preceding the period please insert “, and wherein a peeling force in a stable period is in a range of 4.6 g/cm or more and 23 g/cm or less when the transfer layer is peeled off at a peeling temperature in a range of 30°C or more and 70°C or less and at a peeling angle of 90° while a surface of the transfer layer on a side opposite to the substrate serves as a peeling interface”


Allowable Subject Matter
Claims 14-22 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the thermal transfer sheet comprising the layer structure claimed, wherein the peeling-force adjusting agent is “selected from the group consisting of thermoplastic elastomers, rosin ester resins and polyester resins” in combination with the peeling force claimed.  Applicants’ amendment overcome the closest prior art, Taguchi et al. as the resins are not taught in Taguchi et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796